Citation Nr: 0426062	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee strain, currently rated as 10 percent disabling. 

2.  Entitlement to a higher initial rating for degenerative 
joint disease of the lumbar spine, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified before the 
undersigned Judge at the RO in Nashville, Tennessee in 
November 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted additional evidence directly to the 
Board pertaining to his claims on appeal in July 2004.  The 
veteran did not submit a waiver of initial consideration of 
this evidence by the RO and as it was sent directly to the 
Board, the RO did not issue a supplemental statement of the 
case addressing such evidence.   In Disabled Am. Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003), the Federal Circuit Court emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  In light of the Federal Circuit decision 
discussed above, the most appropriate action would be to 
remand this claim to the RO for initial consideration of the 
additional evidence submitted in July 2004.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:


1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

2.  The veteran is hereby advised to 
submit any evidence in his possession 
that is pertinent to his claims.

3.  After undertaking any other 
development deemed essential and 
considering the additional evidence 
submitted by the veteran, the VBA AMC 
should re-adjudicate the claims for an 
increased rating for residuals of a right 
knee strain and a higher initial rating 
for degenerative joint disease, lumbar 
spine; consideration must also be given 
to the amended scheduler criteria for 
rating disabilities of the spine, 
effective September 26, 2003.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided.  
This includes consideration and 
notification of Diagnostic Code 5242, 
effective September 26, 2003.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




